NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 15-1104
                                   ________________

                                     PAUL KAHAN,
                                            Appellant

                                             v.

               SLIPPERY ROCK UNIVERSITY OF PENNSYLVANIA;
                  *EVA TSUQUIASHI-DADDESIO; JOHN CRAIG;
                CHARLENE WINSLOW; THOMAS WINSLOW, SR.;
                          THOMAS WINSLOW, JR.

                   *(Amended per the Court’s Opinion dated 11/8/16)
                                ________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-12-cv-00407)
                      District Judge: Honorable Joy Flowers Conti
                                   ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  October 30, 2015

           Before: GREENAWAY, JR., SCIRICA, and ROTH, Circuit Judges

                                (Filed: November 8, 2016)

                                   ________________

                                       OPINION*
                                   ________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

      Paul Kahan appeals the District Court’s grant of summary judgment dismissing his

employment discrimination claim and other related claims against his former employer,

Slippery Rock University of Pennsylvania (“SRU”), and several individual defendants.

For the reasons detailed below, we will affirm.

                                            I.

      Kahan was hired to be an Assistant Professor in SRU’s Department of History in

February 2009 on a probationary one-year teaching contract. The contract was subject to

renewal based on evaluations and recommendations by the history department’s

evaluation committee; the history department’s chairman, John Craig; the dean of the

college of humanities, Eva Tsuquiashi-Daddesio;1 and the president of SRU, Dr. Robert

M. Smith. Kahan was entitled to written notice regarding the renewal of his contract by

April 1, 2010.

      Kahan began teaching in August 2009, and his performance was inconsistent. He

was late to submit his mid-term grades for the fall 2009 semester. He failed to attend a

mandatory faculty meeting on January 26. He also clashed with the secretary for SRU’s

Department of History, Charlene Winslow, who testified in a deposition that she had an

unfavorable opinion of Kahan because she thought he was “weird” and “disingenuous.”

App. 556. Winslow’s son, Tommy, was a student in Kahan’s class, and in December

1
  The complaint and District Court docket list appellee as “Eva Tsuquiashi-Daddessio.”
It appears the proper spelling is “Eva Tsuquiashi-Daddesio” (with just one s in
“Daddesio”). The clerk is directed to correct the spelling of appellee’s name in the
caption and as a party.
                                            2
2009, Kahan refused to give him an extension on a final report for the class, even though

Tommy had an attention deficit disorder. Ms. Winslow sought to file a complaint with

SRU based on this refusal, at which point Kahan relented and granted a one-week

extension. Kahan also allegedly asked Tommy Winslow in class, while Winslow was

staring out the window, whether he was looking at a good-looking man, adding that he

did not “mean that in a sexual way.” Kahan denies making this comment.

       Despite these inconsistencies, Kahan’s superiors were prepared to renew his

contract as the April 1 deadline approached. In February 2010, both the history

department evaluation committee and the department chair, Craig, gave favorable

reviews to Kahan and recommended renewal of his contract. And on March 2, 2010,

Dean Tsuquiashi-Daddesio sent a letter to Kahan indicating she would recommend

renewal of his contract.

       But three days later Kahan’s situation changed. SRU’s academic records office

sent a memorandum to Dean Tsuquiashi-Daddesio notifying her Kahan had failed to

submit spring semester mid-term grades on time, the second time he had missed such a

deadline. She spoke with Craig, who informed her that he no longer supported renewing

Kahan’s contract. She similarly decided she no longer supported renewing Kahan’s

contract, and notified the Provost of SRU, Dr. William Williams, who in turn notified

President Smith.

       Around the same time, on March 19, Charlene Winslow met with Dean

Tsuquiashi-Daddesio to discuss problems her son had with Kahan while he was in

Kahan’s class. She also sent a letter to Craig complaining about Kahan’s treatment of her

                                            3
son. She accused Kahan of targeting and harassing her son, and notified Craig of

Kahan’s failure to grant an extension and the comment Kahan made about her son staring

at a “good looking guy.”

      Craig met with Kahan in person on March 23 to inform Kahan he no longer

supported the renewal of Kahan’s contract. On March 25, Dean Tsuquiashi-Daddesio

informed Kahan she also had withdrawn her support for renewing his contract. Kahan

was afforded an opportunity to respond, and on March 28 submitted a memorandum to

Provost Williams defending his performance. But on March 30, Kahan received official

notification from President Smith that SRU would not renew his contract, and that his

appointment would expire on June 4, 2010. Kahan filed a grievance challenging the non-

renewal of his contract, but it was denied on May 11. The collective bargaining

agreement limited his grievance rights solely to SRU’s failure to provide timely notice of

non-renewal, and Kahan’s notice was timely.

      On May 18, 2010, Kahan was involved in an incident with Ms. Winslow.

Winslow reported to SRU campus police that Kahan had entered her office, called her a

“b****,” called her son a “retard,” wished they both “die of something painful,” and

threw a DVD at her. Kahan denies making these statements, and instead claims that

while he was cleaning out his office, he merely asked Winslow to put away a DVD for

him. While SRU campus police filed a criminal complaint for harassment against Kahan,

the Butler County District Attorney decided not to pursue the case.

      The vacancy created by the non-renewal of Kahan’s contract remained unfilled for

a year. During the 2010-2011 academic year, Kahan’s classes were taught by a female

                                            4
faculty member. Kahan applied for the position in 2011, but was not selected. The

permanent replacement for Kahan’s position was male.

       On March 29, 2012, Kahan filed a complaint in District Court alleging SRU, along

with several individual defendants, violated state and federal law during his employment

and in deciding not to renew his contract. Specifically, he asserted gender-based

discrimination, retaliation, and hostile work environment claims under Title VII, 42

U.S.C. § 2000e-1 et seq., and Title IX, 20 U.S.C. § 1681; constitutional claims under 42

U.S.C. § 1983 alleging violations of his equal protection, free speech, and due process

rights; and state-law claims of employment discrimination, promissory estoppel,

intentional interference with contract, malicious prosecution, and defamation.

       Following discovery, the defendants moved for summary judgment. On

September 24, 2014, the District Court granted the motion as to all of the claims brought

under federal law, and declined to exercise supplemental jurisdiction over the state-law

claims.2 This appeal followed.

                                           II.3



2
  Kahan chose not to appeal the District Court’s dismissal of his state-law claims.
3
  The District Court had jurisdiction under 28 U.S.C. § 1331, and we have appellate
jurisdiction under 28 U.S.C. § 1291. Our review of the District Court's grant of summary
judgment is plenary. Seamans v. Temple Univ., 744 F.3d 853, 859 (3d Cir. 2014). A
moving party is entitled to summary judgment only if “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). A dispute about a material fact is “genuine” only “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986). The Court must view any evidence in favor of the
nonmoving party and extend any reasonable favorable inferences to that party. Scott v.
Harris, 550 U.S 372, 378 (2007).
                                             5
       Title VII prohibits employers from discriminating against individuals on the basis

of gender. In the absence of direct evidence of discrimination, a plaintiff may prove

gender discrimination according to the burden-shifting framework set forth in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under this framework, the plaintiff

bears the initial burden of establishing a prima facie case of unlawful discrimination. In a

reverse discrimination case such as this one, “all that should be required to establish a

prima facie case . . . is for the plaintiff to present sufficient evidence to allow a fact finder

to conclude that the employer is treating some people less favorably than others based

upon a trait that is protected under Title VII.” Iadimarco v. Runyon, 190 F.3d 151, 161

(3d Cir. 1999).

       Kahan alleges that Winslow, the secretary for SRU’s History Department, used

her influence within the Department to ensure Kahan’s contract would not be renewed

because she held stereotypical views about him as a “violent male.” He also alleges,

somewhat paradoxically, that Winslow did not want his contract renewed because he

“engaged in gender non-conforming behavior,” as evidenced by her deposition testimony

that she thought Kahan was “weird.” He claims this gender stereotyping led to his

dismissal from SRU.

       Even assuming Winslow wielded as much influence as Kahan claims, Kahan’s

allegations do not establish a prima facie case of gender discrimination. To the extent

Winslow viewed Kahan as violent, she only expressed those views after the May 18

incident, more than a month after the decision not to renew Kahan’s contract was made.



                                                6
Therefore, Kahan’s allegation of bias cannot logically be linked to his dismissal from

SRU.

       Furthermore, Winslow’s comment that she thought Kahan was “weird” hardly

demonstrates gender bias. When asked to elaborate on what she found weird about him,

Winslow said, “I thought he was disingenuous. He was overly nice, he said he knew that

really the secretaries were the ones that ran things. And I thought he’s just trying to

butter me up.” App. 556. Her description could just as easily apply to a woman as to a

man. In context, it is clear that Winslow’s view of Kahan as “weird” was not motivated

by his gender. Faced with this evidence, no reasonable juror could conclude that Kahan’s

contract was not renewed because he is male.

       Kahan further alleges he was subjected to a hostile work environment at SRU

because of his male gender. To succeed on a hostile work environment claim, Kahan

must establish: 1) he suffered intentional discrimination because of his gender; 2) the

discrimination was severe or pervasive; 3) the discrimination detrimentally affected him;

4) the discrimination would detrimentally affect a reasonable person in like

circumstances; and 5) the existence of respondeat superior liability. Mandel v. M & Q

Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013).

       According to Kahan, Winslow’s accusations that he sexually harassed her son in

class subjected him to a hostile work environment because the accusations were false and

detrimentally affected him. But even if Kahan is correct that Winslow falsely accused

him of harassing her son, he offers no evidence that Winslow’s allegations were made

because of Kahan’s gender. Instead, Winslow’s complaints about Kahan’s teaching

                                              7
appeared to stem from his refusal to give her son an extension on a final report in

Kahan’s class. In the absence of evidence that Winslow’s accusations against Kahan

were due to his gender, no reasonable juror could conclude that Kahan was subjected to a

hostile work environment.

       Kahan next asserts procedural and substantive due process violations in the

decision to not renew his contract. His substantive due process claim is without merit, as

we have previously held that a tenured professorship is not a property interest entitled to

protection under the substantive component of the Due Process Clause. Nicholas v.

Penn. State Univ., 227 F.3d 133, 136 (3d Cir. 2000). Kahan was not even a tenured

professor—he was hired on a probationary one-year contract. Accordingly, his

substantive due process rights were not violated.

       Kahan’s procedural due process claim fares no better. While Kahan is correct that

he was entitled to procedural due process, see Dee v. Borough of Dunmore, 549 F.3d 225,

231 (3d Cir. 2008), there is no doubt he received it. He claims he was given no chance to

respond after Craig and Dean Tsuquiashi-Daddesio withdrew their support for the

renewal of his contract, but this is simply not true. He was given a chance to respond in

the March 28 letter he sent to Provost Williams. Moreover, he filed a grievance

following the nonrenewal of his contract, but because the collective bargaining agreement

limited his rights as a probationary employee, his grievance was denied. Kahan provides

no evidence that SRU failed to follow the procedures in his contract in deciding not to

renew it, and no reasonable jury could conclude otherwise.



                                             8
       Finally, Kahan asserts that his First Amendment rights were violated because his

contract was not renewed following his complaints that he felt pressure to change a

student’s grade. But he provides no evidence tying the nonrenewal to his complaints

about grade inflation. Instead, the evidence demonstrates his contract was not renewed

due to his failure to turn in his grades on time.

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                               9